Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record are Yang (US 2016/0181625), Evans (US 2014/0060666) and Kong (US 2018/0175406). Yang discloses all of the instant claimed limitations within independent claims 1 and 15 (best seen within figures 3-7) accept the difference in the of the cross-sectional openings being larger than a respective second cross sectional openings of the at least one first row of holes in a respective falling wave. Evans within figures 4A-4C and paragraphs [0062]-[0070] shows a bipolar plate wherein the cross section varies from one wave (note figures show trapezoid by paragraphs states can be a wave) and discloses adding holes to the top and bottom plates #405 and 410. However, Evans does not discuss the difference in the of the cross-sectional openings being larger than a respective second cross sectional openings of the at least one first row of holes in a respective falling wave. Lastly, Kong discloses a difference within the inlet of the gas and the outlet of the gas (figures and throughout). However, Kong is silent to the passage of the gas substantially transversely to the wave shape. Therefore, the instant claimed invention is deemed novel and contributes to the art of bipolar plates from fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724